         Case 1:17-cr-00607-WHP Document 23 Filed 10/24/18 Page 1 of 1




                                                           STEWART L. ORDEN
                                                           ATTORNEY AT LAW
                                                       2 OVERHILL ROAD SUITE 400
                                                      SCARSDALE, NEW YORK 10583
                                                          Tel. (914) 393-9450
                                                           Fax. (914) 472-1111
                                                     stewartorden@stewartorden.com
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
October 24, 2018


William H. Pauley, III
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Adrian Brooks, 17 Cr. 607 (WHP)


Dear Judge Pauley,


I must be in St. Louis next week for a family matter of some urgency and respectfully request
that Mr. Brook’s sentence be adjourned until late November or early December. The
government consents to this request.


Respectfully,
Stewart L.    Digitally signed by Stewart L. Orden
              DN: cn=Stewart L. Orden, o=SLO3700,
              ou,


Orden
              email=stewartorden@stewartorden.co
              m, c=US
              Date: 2018.10.24 10:45:41 -04'00'


Stewart L. Orden


All parties

BY ECF
